

CONTINUING GUARANTY


TO: 
WELLS FARGO BANK, NATIONAL ASSOCIATION



1.           GUARANTY; DEFINITIONS.  In consideration of any credit or other
financial accommodation heretofore, now or hereafter extended or made to any of
the direct or indirect subsidiaries of _____________________, whether now
existing or hereafter formed (including without limitation
________________________), or any of their successors or assigns (each, an
“Obligor” and together, “Obligors”) by WELLS FARGO BANK, NATIONAL ASSOCIATION
(together with all its participants, successors and assigns, “WFBC”), and for
other valuable consideration, the undersigned _________________, a _________
corporation (“Guarantor”), jointly and severally unconditionally guarantees and
promises to pay to WFBC, or order, on demand in lawful money of the United
States of America and in immediately available funds, any and all
Obligations.  The term “Obligations” is used in its most comprehensive sense and
means any and all debts, obligations and liabilities of each Obligor to WFBC,
whether incurred in the past, present or future, whether voluntary or
involuntary, and however arising, and whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such Obligor may be liable individually or jointly or jointly and severally
with others, or whether recovery upon such Obligations may subsequently become
unenforceable.  This Guaranty is a guaranty of payment and not collection.
 
2.           SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER OTHER
GUARANTIES.  This is a continuing guaranty and all rights, powers and remedies
hereunder shall apply to all past, present and future Obligations, including
those arising under successive transactions which shall either continue the
Obligations, increase or decrease them, or from time to time create new
Obligations after all or any prior Obligations have been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
any Obligor or Guarantor or any other event or proceeding affecting any Obligor
or Guarantor.  This Guaranty shall not apply to any new Obligations created
after actual receipt by WFBC of written notice of Guarantor’s revocation as to
such new Obligations; provided, however, that any financial accommodations made
by WFBC to any Obligor after revocation under commitments existing prior to
receipt by WFBC of such revocation, and extensions, renewals or modifications,
of any kind, of Obligations incurred by any Obligor or committed by WFBC prior
to receipt by WFBC of such notice of revocation, shall not be considered new
Obligations.  Any such notice must be sent to WFBC by registered U.S. mail,
postage prepaid, addressed to its office at Wells Fargo Bank, National
Association; MAC C7300-060; 1740 Broadway, 6th Floor; Denver, Colorado  80274,
Attention:  Gina M. Draudt, or at such other address as WFBC shall from time to
time designate.  Any payment made by Guarantor under this Guaranty shall be
effective to reduce or discharge Guarantor’s maximum obligation hereunder only
if accompanied by a written notice to that effect, received by WFBC, advising
WFBC that such payment is made under this Guaranty for such purpose.  The
obligations of Guarantor under this Guaranty shall be in addition to any
obligations of Guarantor under any other guaranties of any liabilities or
obligations of any Obligor or other Persons that may be given to WFBC at any
time, unless the other guaranties are expressly modified or revoked in writing;
and this Guaranty shall not, unless expressly provided for in this Guaranty,
affect or invalidate any such other guaranties.  As used herein, “Person” means
any individual, corporation, partnership, joint venture, limited liability
company, association, joint stock company, trust, unincorporated organization or
government or any agency or political subdivision of a governmental entity.

 

--------------------------------------------------------------------------------

 

3.           OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE
OF LIMITATIONS; REINSTATEMENT OF LIABILITY.  The obligations of Guarantor under
this Guaranty are joint and several and independent of the obligations of
Obligors, and a separate action or actions may be brought and prosecuted against
Guarantor, whether the action is brought against any Obligor or other Persons,
or whether any Obligor or other Persons are joined in any such action or
actions.  Guarantor acknowledges that this Guaranty is absolute and
unconditional, that there are no conditions precedent to the effectiveness of
this Guaranty, and that this Guaranty is in full force and effect and binding on
Guarantor as of the date written below, regardless of whether WFBC obtains
collateral or any guaranties from others or takes any other action contemplated
by Guarantor.  Guarantor waives the benefit of any statute of limitations
affecting the enforcement of Guarantor’s liability under this Guaranty, and
Guarantor agrees that any payment of any Obligations or other act which shall
toll any applicable statute of limitations shall similarly toll the statute of
limitations applicable to Guarantor’s liability under this Guaranty.  The
liability of Guarantor hereunder shall be reinstated and revived and the rights
of WFBC shall continue if and to the extent for any reason any amount at any
time paid on account of any Obligations guaranteed hereby is rescinded or must
otherwise be restored by WFBC, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid.  The determination as to whether any amount so paid must be rescinded
or restored shall be made by WFBC in its sole discretion; provided, however,
that if WFBC chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold WFBC harmless from and against all costs
and expenses, including reasonable attorneys’ fees of outside counsel, expended
or incurred by WFBC in connection therewith, including without limitation, in
any litigation with respect thereto.
 
4.           AUTHORIZATIONS TO WFBC.  Guarantor authorizes WFBC either before or
after revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor’s liability hereunder, from time to time to: (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Obligations or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guaranty or the Obligations or any portion
thereof, and exchange, enforce, waive, subordinate or release any such security;
(c) apply such security and direct the order or manner of sale thereof,
including without limitation, a non-judicial sale permitted by the terms of the
controlling security agreement, mortgage or deed of trust, as WFBC in its
discretion may determine; (d) release or substitute any one or more of the
endorsers or any other guarantors of the Obligations, or any portion thereof, or
any other party thereto; and (e) apply payments received by WFBC from any
Obligor to any portion of the Obligations, in such order as WFBC shall determine
in its sole discretion, whether or not such Obligations are covered by this
Guaranty, and Guarantor hereby waives any provision of law regarding application
of payments which specifies otherwise.  WFBC may without notice assign this
Guaranty in whole or in part.  Upon WFBC’s request, Guarantor agrees to provide
to WFBC copies of Guarantor’s financial statements.

 
2

--------------------------------------------------------------------------------

 

5.           REPRESENTATIONS, WARRANTIES AND COVENANTS.  Guarantor represents,
warrants and covenants to WFBC that: (a) this Guaranty is executed at each
Obligor’s request; (b) Guarantor shall not, without WFBC’s prior written
consent, sell, lease, assign, encumber, hypothecate, transfer or otherwise
dispose of all or a substantial or material part of Guarantor’s assets other
than in the ordinary course of Guarantor’s business; (c) WFBC has made no
representation to Guarantor as to the creditworthiness of any Obligor; and (d)
Guarantor has established adequate means of obtaining from each Obligor on a
continuing basis financial and other information pertaining to such Obligor’s
financial condition.  Guarantor agrees to keep adequately informed of any facts,
events or circumstances which might in any way affect Guarantor’s liability
under this Guaranty, and Guarantor further agrees that WFBC shall have no
obligation to disclose to Guarantor any information or material about any
Obligor which is acquired by WFBC in any manner.
 
6.          GUARANTOR’S WAIVERS.
 
(a)         Guarantor waives any right to require WFBC to: (i) proceed against
any Obligor or any other Person; (ii) marshal assets or proceed against or
exhaust any security granted by any Obligor or any other Person; (iii) give
notice of the terms, time and place of any public or private sale or other
disposition of personal property security granted by any Obligor or any other
Person; (iv) take any other action or pursue any other remedy in WFBC’s power;
or (v) make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by WFBC as
security for or which constitute in whole or in part the Obligations guaranteed
hereunder, or in connection with the creation of new or additional Obligations.


(b)         Guarantor waives any defense to its obligations hereunder based upon
or arising by reason of: (i) any disability or other defense of any Obligor or
any other Person; (ii) the cessation or limitation from any cause whatsoever,
other than payment in full, of the Obligations or the indebtedness of any other
Person; (iii) any lack of authority of any officer, director, partner, agent or
any other Person acting or purporting to act on behalf of any Obligor, if it is
a corporation, partnership or other type of entity, or any defect in the
formation of any Obligor; (iv) the application by any Obligor of the proceeds of
any Obligations for purposes other than the purposes represented by such Obligor
to, or intended or understood by, WFBC or Guarantor; (v) any act or omission by
WFBC which directly or indirectly results in or aids the discharge of any
Obligor or any portion of the Obligations by operation of law or otherwise, or
which in any way impairs or suspends any rights or remedies of WFBC against any
Obligor; (vi) any impairment of the value of any interest in any security for
the Obligations or any portion thereof, including without limitation, the
failure to obtain or maintain perfection or recordation of any interest in any
such security, the release of any such security without substitution, or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (vii) any modification of the Obligations, in any form
whatsoever, including any modification made after revocation hereof to any
Obligations incurred prior to such revocation, and including without limitation
the renewal, extension, acceleration or other change in time for payment of, or
other change in the terms of, the Obligations or any portion thereof; or (viii)
any requirement that WFBC give any notice of acceptance of this Guaranty.  Until
all Obligations have been paid in full, Guarantor shall have no right of
subrogation, and Guarantor waives any right to enforce any remedy which WFBC now
has or may hereafter have against any Obligor or any other Person, and waives
any benefit of, or any right to participate in, any security now or hereafter
held by WFBC.  Guarantor further waives all rights and defenses Guarantor may
have arising out of (A) any election of remedies by WFBC, even though that
election of remedies, such as a non-judicial foreclosure with respect to any
security for any portion of the Obligations, destroys Guarantor’s rights of
subrogation or Guarantor’s rights to proceed against any Obligor for
reimbursement, or (B) any loss of rights Guarantor may suffer by reason of any
rights, powers or remedies of any Obligor in connection with any anti-deficiency
laws or any other laws limiting, qualifying or discharging the Obligations,
whether by operation of law or otherwise, including any rights Guarantor may
have to a fair market value hearing to determine the size of a deficiency
following any foreclosure sale or other disposition of any real property
security for any portion of the Obligations.

 
3

--------------------------------------------------------------------------------

 

7.           WFBC’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN WFBC’S
POSSESSION.  In addition to all liens upon and rights of setoff against the
monies, securities or other property of Guarantor given to WFBC by law, WFBC
shall have a lien upon and a right of setoff against all monies, securities and
other property of Guarantor now or hereafter in the possession of or on deposit
with WFBC, whether held in a general or special account or deposit or for
safekeeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Guarantor.  No lien or right of
setoff shall be deemed to have been waived by any act or conduct on the part of
WFBC, or by any neglect to exercise such right of setoff or to enforce such
lien, or by any delay in so doing, and every right of setoff and lien shall
continue in full force and effect until such right of setoff or lien is
specifically waived or released by WFBC in writing.
 
8.           SUBORDINATION.  Any and all indebtedness of each Obligor now or
hereafter held by Guarantor is hereby subordinated to the Obligations.  Such
indebtedness of each Obligor to Guarantor is assigned to WFBC as security for
this Guaranty and the Obligations and, if WFBC requests, shall be collected and
received by Guarantor as trustee for WFBC and paid over to WFBC on account of
the Obligations but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty.  Any notes or other
instruments now or hereafter evidencing such indebtedness of an Obligor to
Guarantor shall be marked with a legend that indicates that the notes or other
instruments are subject to this Guaranty and, if WFBC so requests, such notes
and instruments shall be delivered to WFBC. WFBC is hereby authorized in the
name of Guarantor from time to time to file financing statements and
continuation statements and execute such other documents and take such other
action as WFBC deems necessary or appropriate to perfect, preserve and enforce
its rights hereunder.
 
9.          REMEDIES; NO WAIVER.  All rights, powers and remedies of WFBC
hereunder are cumulative.  No delay, failure or discontinuance of WFBC in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or
remedy.  Any waiver, permit, consent or approval of any kind by WFBC of any
breach of this Guaranty, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing.

 
4

--------------------------------------------------------------------------------

 

10.         COSTS, EXPENSES AND ATTORNEYS’ FEES.  Guarantor shall pay to WFBC
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees of outside counsel,
expended or incurred by WFBC in connection with the enforcement of any of WFBC’s
rights, powers or remedies or the collection of any amounts which become due to
WFBC under this Guaranty, and the prosecution or defense of any action in any
way related to this Guaranty, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by WFBC
or any other Person) relating to Guarantor or any other Person.  All of the
foregoing shall be paid by Guarantor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
WFBC’s Prime Rate in effect from time to time.
 
11.         SUCCESSORS; ASSIGNMENT.  This Guaranty shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided, however, that
Guarantor may not assign or transfer any of its interests or rights hereunder
without WFBC’s prior written consent.  Guarantor acknowledges that WFBC has the
right to sell, assign, transfer, negotiate or grant participations in all or any
part of, or any interest in, the Obligations and any obligations with respect
thereto, including this Guaranty.  In connection therewith, WFBC may disclose
all documents and information which WFBC now has or hereafter acquires relating
to Guarantor or this Guaranty, whether furnished by an Obligor, Guarantor or
otherwise; provided that, to the extent that such documents and information are
identified as confidential, WFBC shall inform each Person to whom such
disclosures are made of the confidential nature of such documents and
information and each such Person shall agree to treat such documents and
information as confidential in accordance with terms and conditions no less
protective than those applicable to WFBC.  Guarantor further agrees that WFBC
may disclose such documents and information to any Obligor.
 
12.        AMENDMENT.  This Guaranty may be amended or modified only in writing
signed by WFBC and Guarantor.
 
13.        INTERPRETATION.  When this Guaranty is executed by more than one
Guarantor, the word “Guarantor” shall mean all or any one or more of them as the
context requires.  Unless the context clearly requires otherwise, the word “or”
has the inclusive meaning represented by the phrase “and/or”.
 
14.        UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS.
Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor’s full knowledge of its significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law.  If any waiver or other provision of this Guaranty shall be held
to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty.
 
15.        GOVERNING LAW.  This Guaranty shall be governed by and construed in
accordance with the laws of the State of Colorado.

 
5

--------------------------------------------------------------------------------

 

16.        WAIVER OF JURY TRIAL. GUARANTOR IRREVOCABLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON
OR PERTAINING TO THIS GUARANTY.


[The remainder of this page intentionally left blank.]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
_____________, ______.



 
[_______________________]
     
By: 
   
Name:
 
Its:



Signature Page to [____] Continuing Guaranty

 

--------------------------------------------------------------------------------

 
 